[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAR 30, 2007
                              No. 06-16187                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 05-00237-CV-W-S

BARBARA HOLLAND,
d.b.a. Choice Video,

                                                            Plaintiff-Appellant,

                                   versus

MGA, INC., and all Holding Companies and
affiliated Entities d.b.a. Movie Gallery,
UNITED PARCEL SERVICE, INC., (UPS),
SELECT MEDIA SERVICES, LLC,
MILE HIGH MEDIA, INC.,
LFP, INC.,
DIGITAL SIN, INC.,
FRASERSIDE HOLDING, LTD.,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                              (March 30, 2007)
Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

       Barbara Holland (“Holland”) appeals the district court’s order granting

motions to dismiss filed by defendants, MGA, Inc.; United Parcel Service, Inc.;

Select Media Services, LLC; LFP, Inc.; Mile High Media, Digital Sin, Inc.; and

Fraserside Holding, LTD. Holland’s counsel filed six identical suits, including this

one, against the same defendants in district courts in Alabama and Georgia. We

previously affirmed the district court’s dismissal in two of the suits: Carter v.

MGA, Inc., Nos. 05-15402 & 05-16523 (11th Cir. Jul. 13, 2006) and Clark v.

MGA, Inc., No. 06-12857 (11th Cir. Nov. 29, 2006). A third case is currently

pending before us: Whitaker v. MGA, Inc., No. 06-15025 (11th Cir. filed Sep. 13,

2006). Holland’s claims and allegations are identical to those in Carter, in which

we affirmed the district court’s dismissal for failure to state a claim.1 Accordingly,

we AFFIRM the judgment of the district court for the reasons stated in Carter,

Nos. 05-15402 & 05-16523 (11th Cir. Jul. 13, 2006).2




       1
       The argument in Holland’s brief in this appeal is identical to the arguments in the briefs
Holland’s counsel submitted on appeal in Carter, Clark, and Whitaker.
       2
        We also grant appellees’ motions for damages and costs filed pursuant to Fed. R. App.
P. 38 and remand this case to the district court to determine the fees and costs to be awarded.

                                                2